Citation Nr: 0902396	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-30 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
blade disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD) for the period 
beginning on April 11, 2008.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active duty service from January 1999 to 
March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in part, denied entitlement 
to service connection for a left shoulder blade disorder.  
The case has been forwarded to the Board by the Department of 
Veterans Affairs Regional Office in Atlanta, Georgia.

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge sitting at the Atlanta, 
Georgia RO.  A transcript of the hearing is of record.

For the reasons set forth below the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, a left 
shoulder disability was incurred in service.


CONCLUSION OF LAW

A left shoulder disability was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  In light of the favorable 
determination below, a discussion of VCAA compliance is 
unnecessary.

Analysis

The veteran alleges that he incurred a left shoulder 
disability while in service.  He states that his left 
shoulder disability began in 2002 while serving in 
Afghanistan, and has remained chronic since that time.  

Service medical records in April 2004 note complaints of low 
back pain for six months.  The examiner noted muscle spasms 
at the left aspect of the thorocolumbar spine at T5 between 
the spine and scapula.  He was diagnosed with a muscle spasm.  
He was treated with Celebrex, Flexeril, and hot packs.  

At his September 2004 separation examination he reported 
recurring back pain and left shoulder blade pain.  Physical 
examination revealed normal upper extremities.

In December 2004, the veteran reported a history of left 
shoulder pain.  Following examination the examiner diagnosed 
constant left shoulder blade pain secondary to the use of 
body armor.  

A December 2004 VA examination report noted thorocolumbar 
spine pain, right paraspinal from mid scapula at T6 to L5.  
The veteran had a full range of motion.
X-rays revealed a normal left shoulder.

At a fee based VA examination in October 2006, the examiner 
noted the veteran had been suffering from a left shoulder 
blade disorder since 2002.  He had been treated with a 
steroid injection in the shoulder with temporary relief.  The 
pain was located at the left shoulder blade area.  The pain 
was described as a sharp, constant aching.  He could continue 
to function during periods of pain without medication.  The 
examiner noted signs of tenderness in the left shoulder.  
Range of motion was flexion and abduction to 180 degrees with 
pain beginning at 170 degrees.  Left shoulder joint function 
was limited by pain, fatigue, and endurance.  It was not 
additionally limited by weakness, and incoordination.  X-ray 
findings were normal. The examiner diagnosed a left shoulder 
and rhomboid muscle strain.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for a left shoulder disability, described as a 
left shoulder and rhomboid muscle strain.  The evidence shows 
that the veteran began complaining of left shoulder pain in 
2002.  He was subsequently diagnosed with a left shoulder and 
rhomboid muscle strain by a VA fee based examiner.  
Accordingly, service connection for a left shoulder disorder, 
described as a left shoulder and rhomboid muscle strain, is 
warranted.


ORDER

Service connection for a left shoulder disorder, described as 
a left shoulder and rhomboid muscle strain is granted.



REMAND

In September 2008 correspondence the RO informed the veteran 
that entitlement to service connection for PTSD was granted 
and a 10 percent evaluation was assigned from April 11, 2008.  
In November 2008, the veteran expressed disagreement with the 
initial rating assigned for PTSD.  Consequently, the RO must 
issue to him a statement of the case on this matter. 
Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, this claim is REMANDED for the following action:

The RO shall issue a statement of the 
case addressing the issue of entitlement 
to an initial rating in excess of 10 
percent for post traumatic stress 
disorder for the period beginning on 
April 11, 2008.  If, and only if, the 
veteran submits a timely substantive 
appeal addressing this issue should it be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


